DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poulus (2017/0087480) and Vanicek (EP1275923A2).  Poulus discloses a fusible toy bead creating apparatus (paragraphs 122-152, Figs. 29 & 33) having a tray (301) with a table (360) rotatably attached to the tray (Figs. 29, 31 & 39) by a hinge (308) and a receiver (315) with a receiving surface configured to receive fusible toy beads moved for drying (paragraph 152).  The table further includes a first upper surface and a second opposite lower surface with a plurality of penetration holes (322) penetrating from the first surface to the second surface to allow fusible toy beads to be placed on the first surface when the table is in a first position with the second surface of the table facing the tray (Figs. 29 & 33) and the table is reversible to place the table in a second position where the first surface faces the receiving surface (Fig. 39). Poulus discloses the basic inventive concept with the exception of the receiving surface having a plurality of protrusions.  Vanicek discloses a receiving surface for drying (abstract, description paragraph 1) configured with a plurality of protrusions (12) formed as substantially circular flat shapes for supporting an object to be dried thereon and wherein the protrusions are arranged so that adjacent rows and columns of the protrusions are offset (Fig. 1).  Since both Poulus and Vanicek disclose receiving surfaces that can be used for drying, it would have been obvious to one of ordinary skill in the art to modify the receiving surface of Poulus to include protrusions as taught by Vanicek for the predictable result of enabling greater ventilation around the object to be dried which helps improve drying of the object.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10478740 in view of Vanicek.  The patent discloses the basic inventive concept of a fusible toy bead creating apparatus having a table, a receiver and a tray with the exception of the plurality of protrusions.  Vanicek discloses a receiving surface for drying (abstract, description paragraph 1) configured with a plurality of protrusions (12) formed as substantially circular flat shapes for supporting an object to be dried thereon and wherein the protrusions are arranged so that adjacent rows and columns of the protrusions are offset (Fig. 1).  It would have been obvious to one of ordinary skill in the art to modify the receiving surface to include protrusions as taught by Vanicek for the predictable result of enabling greater ventilation around the object to be dried which helps improve drying of the object.  
Claims 11 and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11117066. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent discloses the basic inventive concept of a fusible toy bead creating apparatus having a table, a receiver with a plurality of protrusions and a tray.
Claims 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11117066 in view of Vanicek.  The patent discloses the basic inventive concept with the exception of the configuration of the plurality of protrusions.  Vanicek discloses a receiving surface for drying (abstract, description paragraph 1) configured with a plurality of protrusions (12) formed as substantially circular flat shapes for supporting an object to be dried thereon and wherein the protrusions are arranged so that adjacent rows and columns of the protrusions are offset (Fig. 1).  It would have been obvious to one of ordinary skill in the art to modify the receiving surface to include protrusions as taught by Vanicek for the predictable result of enabling greater ventilation around the object to be dried which helps improve drying of the object.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711